Citation Nr: 1033090	
Decision Date: 09/02/10    Archive Date: 09/13/10

DOCKET NO.  08-29 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to a total rating based on individual unemployability 
due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 
1970.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office in St. Petersburg, Florida.  

The September 2007 rating decision on appeal denied entitlement 
to TDIU as well as denied service connection for bilateral 
hearing loss and tinnitus.  The Board notes that on a September 
2008 substantive appeal the Veteran indicated that he was only 
appealing the denial of his claim for TDIU.  Accordingly, only 
the TDIU claim is currently in appellate status before the Board.

Additional pertinent medical evidence was added to the Veteran's 
claims file subsequent to an October 2009 supplemental statement 
of the case.  Due to the full grant of benefits by this decision, 
remand of this case for RO review of the new evidence is 
unnecessary.


FINDING OF FACT

The Veteran has service-connected disability of such a nature and 
severity that he is prevented from engaging in all forms of 
substantially gainful employment consistent with his education 
and occupational experience.


CONCLUSION OF LAW

The criteria for a total rating based on unemployability due to 
service-connected disability have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duties to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  Because, however, the Board has 
determined that entitlement to the benefits sought is warranted, 
any failure to notify and/or develop the issue on appeal cannot 
be considered prejudicial to the Veteran.

The Veteran is seeking a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disability.  The Veteran's VA Form 21-8940 was received in March 
2007.  He stated on this form that he first became too disabled 
to work on February 28, 2007, and that prior to that he was 
employed as a salesman for a moving company.

The Veteran received a high school education, but reported no 
other training.  The Veteran has had service connection and a 70 
percent rating in effect since April 2005.  He was granted 
service-connected for diabetes mellitus, rated 20 percent 
disabling, effective from September 2008.  His combined 
evaluation for all service-connected disabilities has been 80 
percent since September 2008.

The question for consideration is whether the manifestations of 
the Veteran's service-connected disability preclude his 
employment.  According to the Veteran's VA Form 8940, he has not 
been gainfully employed since February 28, 2007.

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  If the 
total rating is based on a disability or combination of 
disabilities for which the Schedule provides an evaluation of 
less than 100 percent, it must be determined that the service-
connected disabilities are sufficient to produce unemployability 
without regard to advancing age.  38 C.F.R. § 3.341.

Total disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of service-
connected disabilities. If there is only one such disability, 
this disability shall be ratable at 60 percent or more and that, 
if there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 percent 
or more.  For purposes of a total rating based on individual 
unemployability, disabilities affecting a single body system such 
as the digestive system will be considered one disability.  The 
existence or degree of nonservice-connected disabilities or 
previous unemployability status will be disregarded where the 
percentages for the service-connected disability or disabilities 
are met and in the judgment of the rating agency, such service-
connected disabilities render the Veteran unemployable.  38 
C.F.R. § 4.16(a).

For purposes of 38 C.F.R. § 4.16(a), the rating for the Veteran's 
service-connected disability has been 70 percent or higher since 
the date of the Veteran's claim.  Therefore, the Veteran is 
eligible for consideration for a total rating for individual 
unemployability under 38 C.F.R. § 4.16(a), and the remaining 
issue is whether the Veteran is unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disabilities.

On VA examination in August 2007, the VA examiner opined that the 
Veteran was not unemployable due to his service-connected PTSD.

The Veteran underwent a private psychological examination in 
October 2007 performed by W.A., Psy.D.  The diagnoses included 
PTSD, panic disorder, depressive disorder, and alcohol 
dependence.  The examiner opined that the Veteran was 
unemployable and represented a threat to any work environment.  

In November 2007, M.B., Ph.D., opined that the Veteran was 
unemployable due to his PTSD symptoms.

In an April 2008 letter, a private psychiatrist, M.M., M.D., 
stated that he had seen the Veteran since March 2005.  The 
psychiatrist opined that the Veteran was unemployable due to 
severe, incapacitating, PTSD.  The psychiatrist again provided 
similar opinions in September 2008, and May 2010 

In a February 2009 letter, the Veteran's former employer stated 
that the Veteran's behavior had deteriorated over time and that 
if the Veteran had not resigned when he did (February 2007), he 
would have been discharged due to his severe PTSD.

A November 2008 VA psychologist opined that the Veteran did not 
have total occupational and social impairment due to his PTSD.

In May 2009 a VA examiner opined that the Veteran did not have 
total occupational and social impairment due to PTSD.  The 
examiner noted that the Veteran's major depressive disorder also 
was as factor interfering with the Veteran's ability to work.

In a July 2009 letter, a VA PTSD clinical team social worker 
opined that the Veteran was unemployable due to his PTSD.

A May 2010 VA examiner did not express an opinion regarding the 
Veteran's employability, but she did say that she was unable to 
delineate symptoms associated with the Veteran's PTSD from his 
major depressive disorder. 

At his May 2010 hearing the Veteran asserted that he lost his 
last job because of his PTSD symptoms.  He testified that he was 
no longer able to work due to his PTSD symptoms.

In this case there are conflicting opinions as to whether the 
Veteran is unemployable due to service-connected disability.  The 
Board does not give significant probative value to the May 2009 
VA unfavorable opinion.  That examiner opined that the Veteran 
did not have total occupational impairment due to his PTSD 
because major depressive disorder was also a factor interfering 
with employability.  The Board notes that the May 2010 VA 
examiner indicated that the major depressive symptoms could not 
be delineated from the PTSD symptoms.  Consequently, the Board 
must consider all psychiatric symptoms in evaluating the 
Veteran's unemployability status and thus does not put 
significant probative weight to the May 2009 unfavorable VA 
opinion.

Although the August 2007 and November 2008 VA unfavorable 
opinions do carry significant probative weight, the Board finds 
that the numerous statements and opinions received from the 
Veteran's private treating physician, from his employer, from 
other private medical providers, and from a VA PTSD clinical 
social worker, result in the evidence being at least in equipoise 
as to whether the Veteran's service-connected PTSD has prevented 
the Veteran from engaging in substantially gainful employment.  
Consequently, the Board finds that the Veteran's service-
connected disability has rendered the Veteran unemployable.

Therefore, based on the above analysis, the Board will give the 
Veteran the benefit of the doubt, and find that the record as a 
whole supports the conclusion that TDIU is warranted in this 
matter.


ORDER

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability is granted, 
subject to the statutes and regulations governing the payment of 
monetary benefits.



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


